DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim to recites ‘an partition hinge’ at the end of the claim and should recite ‘a partition hinge’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that upper and lower telescoping panels fold into the cavity to at least partially enclose the cavity.  This renders the claim indefinite because it is unclear how 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvo (EP 3,056,443 A1).
Regarding claim 1, Calvo teaches a blank (Fig. 1) comprising: a front panel 1; a wing portion 2 coupled to the front panel by a wing hinge (fold line having tabs 7), the wing portion comprising an attachment panel 2.4 disposed opposite from the wing hinge, the attachment panel configured to couple to the front panel to at least partially form a cavity between the front panel and the wing portion (Fig. 2); a lower telescoping panel 4 coupled to the front panel 
Regarding claim 2, Calvo teaches the wing portion further comprises: a side panel 2.1 coupled to the front panel by the wing hinge; a rear panel 2.2 coupled to the side panel by a side hinge; and a partition panel 2.3 coupled to the rear panel by a rear hinge; and the attachment panel is coupled to the partition panel by a partition hinge (Fig. 1).
Regarding claim 4, Calvo teaches a viewing port (one of the openings in front panel 1; unlabeled) configured to align with a cell of the cavity (Fig. 2); and the upper telescoping panel defines a clearance slot 4.4 configured to align with the cell when the upper telescoping panel is in the closed configuration (Figs. 3-4).
Regarding claim 5, Calvo teaches the front panel defines a viewing port (one of the openings in front panel 1; unlabeled); and the attachment panel defines a clearance cut (one of the cutouts between panel 2.4 and 2.3; Fig. 1) configured to align with the viewing port when the attachment panel is coupled to the front panel (Fig. 2).
Regarding claim 8, Calvo teaches a box (Fig. 4) comprising: a front panel 1; a first side panel 2.1 coupled to the front panel by a first wing hinge; a second side panel 3.1 coupled to the front panel by a second wing hinge; a rear panel 2.2+3.2 coupled to the first side panel by a first side hinge and the second side panel by a second wing hinge, the front panel, the first side panel, the second side panel, and the rear panel at least partially defining a cavity, the front panel, the first side panel, the second side panel, and the rear panel defining an opening to the 
Regarding claim 9, Calvo teaches the lower telescoping panel extends into the cavity from the lower telescoping hinge in the closed configuration; and the upper telescoping panel extends 4 from the front panel to the rear panel in the closed configuration (Fig. 4).
Regarding claim 10, Calvo teaches the upper telescoping panel 4 (Fig. 1) subdivides the cavity in the closed configuration (Fig. 4).
Regarding claim 11, Calvo teaches a partition panel 2.3 (Fig. 1) disposed within the cavity (Fig. 2), the partition panel extending from the rear panel 2.2 to the front panel 1, the partition panel at least partially defining a first cell and a second cell within the cavity.
Regarding claim 12, Calvo teaches the upper telescoping panel 4 at least partially encloses the first cell and the second cell in the closed configuration (Fig. 4).
Regarding claim 13, Calvo teaches the lower telescoping panel 4.5 and the upper telescoping panel 4 together define a first clearance slot 4.1 and a second clearance slot 4.3; and the first clearance slot aligns with the first cell and the second clearance slot aligns with the second cell when the lower telescoping panel and the upper telescoping panel are in the closed configuration (Figs. 2-4).
Regarding claim 14, Calvo teaches the box comprises a first wing portion 2 and a second wing portion 3 (Fig. 1); the first wing portion comprises the first side panel 2.1 and a first rear 
Regarding claim 15, Calvo teaches method of forming a box (Fig. 4) from a blank (Fig. 1), the method comprising: folding a first wing portion of the blank about a first side hinge (Fig. 2); coupling a first attachment panel of the first wing portion to a front panel of the blank; folding a second wing portion of the blank about a second side hinge; and coupling a second attachment panel of the second wing portion to the front panel (0029).
Regarding claim 16, Calvo illustrates coupling the second attachment panel 3.4 of the second wing portion to the front panel 1 comprises positioning the second attachment panel adjacent to the first attachment panel 2.4 (Fig. 2).
Regarding claim 18, Calvo teaches folding the first wing portion of the blank about the first side hinge comprises positioning a first partition panel 2.4 of the first wing portion in facing engagement with the front panel (Fig. 2), the first partition panel 2.3 being hingedly coupled to the first attachment panel (Fig. 1).
Regarding claim 19 Calvo teaches the first attachment panel 2.4 defines a first end of the blank (Fig. 1); the first wing portion is hingedly coupled to the front panel by a first wing hinge (having elements 7) defined opposite from the first end; and the first side hinge is defined between the first attachment panel and the first wing hinge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Calvo (EP 3,056,443 A1) as applied to claim 1 above, and further in view of Tanguy (FR 2800714 A1).  Calvo does not teach the wing portion further comprises a top flap panel coupled to the side panel by a top flap hinge; and the top flap hinge is substantially perpendicular to at least one of the wing hinge, the side hinge, the rear hinge, and the partition hinge.  Tanguy teaches an analogous box for holding three bottles and teaches providing a top flap panel 26 coupled to the side panel by a top flap hinge; and the top flap hinge is substantially perpendicular the vertical hinges that form the container sides.  It would have been obvious to one of ordinary skill in the art to modify the structure of Calvo with the top flap structure of Tanguy with the motivation of concealing the necks of lateral bottles, as taught by Tanguy (see pg. 3 of attached annotated translation).
Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (EP 3,056,443 A1) as applied to claims 1 and 15 above, and further in view of Criou (FR 2,769,892).
Regarding claims 6-7 and 20, Calvo teaches a bottom panel 5 (Fig. 1) coupled to the front panel by a bottom hinge; and a rear locking panel 6 coupled to the bottom panel by a side hinge. Calvo teaches the wing portions define a locking tongue to engage the locking panel, a .    
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a structure having a viewing port and attachment panels with clearance cuts such that the clearance cuts from the attachment panels together form a shape that is complimentary to a shape of the viewing port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fox (US 1,930,235) teaches a carton for holding three bottles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734